DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 8-9, 11-12, objected to because of the following informalities:  
Claims 1-3, 6, 8-9, 11-12 present several instances of the limitations, “smoking substitute device” and “smoking device”, the examiner believes it should read, “e-cigarette”. 
 Appropriate corrections are required.

Allowable Subject Matter
Claims 11-12 are allowed.
Note: the allowance of claims 11 and 12 will be effective after the objections to the claims are resolved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180043114 A1 (Bowen et al., hereinafter Bowen) in view of US 20150339953 A1 (Fenil Shah, hereinafter Shah).
Regarding claim 1, Bowen discloses a mobile device (Fig. 3, “user device 305”), comprising:
an application installed thereon (par [0122], “…applications (“apps”) may be executed on a processor of a portable and/or wearable device, including smartphones, smartwatches, and the like referred to as a personal digital device or optionally just a device (e.g., user device 305 in FIG. 3) that is part of a vaporizer system…”), the application being configured to communicate (“par [0122], “…wirelessly communicates… including communication of data to and from the vaporizer to the digital device or the like …”) with a smoking substitute device (Fig 3, “vaporizer 100, 200”, this limitation can include a self-help device that does not necessarily resemble a cigarette, cigar, pipe or vaporizer), where the application is configured to: inform a user about a function that can be performed by the smoking substitute device (par [0122], “inform the user of various ways that vaporizer settings can be adjusted or configured…”); and instruct the smoking substitute device to demonstrate the function (par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”. Here one can read the limitation as a user instructing the “substitute device” to demonstrate the function, it is not clear what/who is instructing the “substitute device” to demonstrate the function) by performance of the function or by simulation of the function (fig. 9D and par. [220], where a “movie” or “animated instructions” can simulate or perform the functions of fig. 9D that read, “show me how it works”. Figure 9D discloses a person showing/demonstrating/performing/simulating through a “movie” or animated instructions” the function using a vaporizer), and inform the user that the function is being demonstrated, will be demonstrated or has been demonstrated by the smoking substitute (par [0123], “inform the user of various ways that vaporizer settings can be adjusted or configured by the user…”. This limitation is broad. it is not clear what/who is instructing the user that the function is being demonstrated. However, once the function is demonstrated, when the user manipulates the “substitute device” that has received the function, the user is informed of the function being demonstrated while the function is taking place. Or, the user is being informed of the function having been demonstrated, once the function stops taking place).
Bowen implicitly discloses demonstration of the function by simulation; However, the teaching is not explicit. 
Therefore, the Shah reference is being introduced to explicitly disclose demonstration of the function by simulation of the function (par. [0074], “FIG. 2, the stages including an inhalation stage having simultaneous rendering of a real-time user video stream 201 alongside an instructional video stream 202 depicting correct usage of the inhaler that can be viewed on a mobile/computing device 200” It is not clear how in what manner the app instructs the “smoking substitute device”. Also, it is not clear if the “smoking substitute device” is a virtual device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Shah’s teachings where the demonstration of the function by simulation of the function with the electronic vaporizer disclosed by Bowen because one of ordinary skill in the art would have recognized that an electronic device can communicate instructions for a function to be displayed/played/simulated by a virtual “smoking substitute device”/inhaler.
Regarding claim 9, Bowen discloses a system for managing a smoking substitute device (par [0008], “a vaporizer system…”), the system comprising: 
a mobile device (Fig. 3, “user device 305”); comprising an application installed thereon (par [0122], “…applications (“apps”) may be executed on a processor of a portable and/or wearable device, including smartphones, smartwatches, and the like referred to as a personal digital device or optionally just a device (e.g., user device 305 in FIG. 3) that is part of a vaporizer system…”), the application being configured to communicate with a smoking substitute device (“par [0122], “…wirelessly communicates… including communication of data to and from the vaporizer to the digital device or the like …”, where the app communicates at least with a processor that would execute the functions), wherein the application is configured to: 
inform a user about a function that can be performed by the smoking substitute device (par [0122], “inform the user of various ways that vaporizer settings can be adjusted or configured…”); 
instruct the smoking substitute device to demonstrate the function (par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”. Here one can read the limitation as a user instructing the “substitute device” to demonstrate the function, it is not clear what/who is instructing the “substitute device” to demonstrate the function)  by performance of the function or by simulation of the function (fig. 9D and par. [220], where a “movie” or “animated instructions” can simulate or perform the functions of fig. 9D that read, “show me how it works”. Figure 9D discloses a person showing/demonstrating/performing/simulating through a “movie” or animated instructions” the function using a vaporizer), and inform the user that the function is being demonstrated, will be demonstrated or has been demonstrated by the smoking substitute device according to claim (par [0123], “inform the user of various ways that vaporizer settings can be adjusted or configured by the user…”. This limitation is broad. it is not clear what/who is instructing the user that the function is being demonstrated. However, once the function is demonstrated, when the user manipulates the “substitute device” that has received the function, the user is informed of the function being demonstrated while the function is taking place. Or, the user is being informed of the function having been demonstrated, once the function stops taking place); and a smoking substitute device, wherein the smoking substitute device is configured to communicate with the application (par. [0122]); wherein the smoking substitute device is configured to demonstrate the function by performance of the function or simulation of the function (fig. 9D and par. [220], where a “movie” or “animated instructions” can simulate or perform the functions of fig. 9D that read, “show me how it works”. Figure 9D discloses a person showing/demonstrating/performing/simulating through a “movie” or animated instructions” the function using a vaporizer), when instructed to do so by the mobile device (par. [0122], “a user may control some aspects of the vaporizer (temperature, dosage, etc.) and/or data transmission and data receiving to and from vaporizer, optionally over a wireless communication channel between first communication hardware of the device and second communication hardware of the vaporizer”).
Bowen implicitly discloses demonstration of the function by simulation; However, the teaching is not explicit. 
Therefore, the Shah reference is being introduced to explicitly disclose demonstration of the function by simulation of the function (par. [0074], “FIG. 2, the stages including an inhalation stage having simultaneous rendering of a real-time user video stream 201 alongside an instructional video stream 202 depicting correct usage of the inhaler that can be viewed on a mobile/computing device 200” It is not clear how in what manner the app instructs the “smoking substitute device”. Also, it is not clear if the “smoking substitute device” is a virtual device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Shah’s teachings where the demonstration of the function by simulation of the function with the electronic vaporizer disclosed by Bowen because one of ordinary skill in the art would have recognized that an electronic device can communicate instructions for a function to be displayed/played/simulated by a virtual “smoking substitute device”/inhaler.
Regarding claim 11, Bowen discloses a method (“par [0006], “systems, apparatuses, and methods described herein…”) of using a mobile device (Fig. 3, “user device 305) on which an application is installed (par [0122], “…applications (“apps”) may be executed on a processor of a portable and/or wearable device, including smartphones, smartwatches, and the like referred to as a personal digital device or optionally just a device (e.g., user device 305 in FIG. 3) that is part of a vaporizer system…”, where the application is configured to communicate (“par [0122], “…wirelessly communicates… including communication of data to and from the vaporizer to the digital device or the like …”) with a smoking substitute device (Fig 3, “vaporizer 100, 200”), the method comprising the steps of:
informing a user about a function that can be performed by the smoking substitute device (par [0122], “inform the user of various ways that vaporizer settings can be adjusted or configured…”); and
instructing the smoking substitute device to demonstrate the function (par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”) by performance of the function or by simulation of the function (par. [220], “showing movies…including operation of the vaporizer…FIG 9E (“how to”), illustrating animated instructions for use read on both “performing” and “simulation”).
(fig. 9D and par. [220], where a “movie” or “animated instructions” can simulate or perform the functions of fig. 9D that read, “show me how it works”. Figure 9D discloses a person showing/demonstrating/performing/simulating through a “movie” or animated instructions” the function using a vaporizer).
Bowen implicitly discloses demonstration of the function by simulation; However, the teaching is not explicit. 
Therefore, the Shah reference is being introduced to explicitly disclose demonstration of the function by simulation of the function (par. [0074], “FIG. 2, the stages including an inhalation stage having simultaneous rendering of a real-time user video stream 201 alongside an instructional video stream 202 depicting correct usage of the inhaler that can be viewed on a mobile/computing device 200” It is not clear how in what manner the app instructs the “smoking substitute device”. Also, it is not clear if the “smoking substitute device” is a virtual device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Shah’s teachings where the demonstration of the function by simulation of the function with the electronic vaporizer disclosed by Bowen because one of ordinary skill in the art would have recognized that an electronic device can communicate instructions for a function to be displayed/played/simulated by a virtual “smoking substitute device”/inhaler.
Regarding claim 2, Bowen and Shah disclose all the limitations of claim 1. Bowen further discloses where the function is the smoking substitute device providing feedback to a user that indicates a state of the device (“par [0122], “the user can be notified, as desired to the current and ‘real time’ overall condition of the vaporizer internal battery (ies)”).
Regarding claim 3, Bowen and Shah disclose all the limitations of claim 1. Bowen further discloses where the application is configured to instruct the smoking device to demonstrate the function wirelessly via a wireless interface on the mobile device and a wireless interface on the smoking substitute device (par [0122], “…wirelessly communicates…”; par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”).
Regarding claim 4, Bowen and Shah disclose all the limitations of claim 1. Bowen further discloses where the application is configured to communicate with an application server via a network (par [0068], “…or it may directly communicate the marking to the vaporizer that may look up the properties, and/or it may communicate with a remote server that may look up the properties and communicate them to the vaporizer directly or through the smartphone.”).
Regarding claim 5, Bowen and Shah disclose all the limitations of claim 4. Bowen further discloses where the application server is configured to communicate information about the function to the application (par [0068], “…or it may directly communicate the marking to the vaporizer that may look up the properties, and/or it may communicate with a remote server that may look up the properties and communicate them to the vaporizer directly or through the smartphone.”).
Regarding claim 6, Bowen and Shah disclose all the limitations of claim 5. Bowen further discloses where the application is configured to instruct the smoking substitute device to demonstrate the function (par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”) based on the information communicated from the application server (pars [0068] and [0154], “…may communicate with a remote server that may look up the properties and communicate them to the vaporizer directly or through the smartphone.”).
Regarding claim 8, Bowen and Shah disclose all the limitations of claim 1. Bowen further discloses where the application is configured to inform a user about a second function that can be performed by the smoking substitute device (par [0123],  “inform the user of various ways that vaporizer settings can be adjusted or configured by the user…”), and instruct the smoking substitute device to demonstrate the second function (par [0154], “enable user control of the functionality, features, configurations etc. of a vaporizer and/or an associated application using various features of the application referred to as configurations or settings...”).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “claim 1 is herein amended to recite that the user is informed that the function is being demonstrated, will be demonstrated or has been demonstrated by the smoking substitute device.”
Please see the rejection from above where this new limitation is addressed.
(B) “Bowen also does not implicitly provide for demonstration of a function by simulation and does not provide for an application to instruct the smoking substitute device to demonstrate the function.”
As presented in the rejection from above, this limitation is not clear. As indicated above, the claims do not clearly convey where exactly the instructions come from; therefore, the instructions can come from the user by pressing button, giving voice instructions or any other kind or manipulation of th device or user interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/01/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649